RIVERPARK FUNDS TRUST RiverPark Long/Short Opportunity Fund RiverPark/Gargoyle Hedged Value Fund (the “Funds”) Each a series of RiverPark Funds Trust Class C Shares March 30, 2012 Supplement to the Prospectuses and Statement of Additional Information dated March 30, 2012 IMPORTANT INFORMATION ABOUT THE FUNDS Please note that the Class C Shares of the Funds included in the Prospectus dated March 30, 2012, are not currently available for sale. Please retain this Supplement with your Prospectus for future reference.
